401 P.2d 534 (1965)
Earl WYNN, Petitioner,
v.
Ray H. PAGE, Warden, Oklahoma State Penitentiary, and the State of Oklahoma, Respondents.
No. A-13629.
Court of Criminal Appeals of Oklahoma.
April 21, 1965.
Earl Wynn, pro se.
Charles Nesbitt, Atty. Gen., Hugh H. Collum, Asst. Atty. Gen., for respondents.
*535 BUSSEY, Presiding Judge.
This is an original proceeding instituted by Earl Wynn, an inmate of the State Penitentiary where he is currently confined under authority and by virtue of a judgment and sentence rendered against him in the District Court of Muskogee County after having been charged, tried and convicted for the offense of Robbery With Firearms.
Careful examination of the record attached to the State's response and motion to dismiss, and the pleadings filed by the petitioner disclose that the alleged errors upon which petitioner seeks his release are matters which can only be reviewed by this Court on appeal.
It further appears that the trial court had jurisdiction of the person, subject matter and authority under law to pronounce the sentence imposed. Under these circumstances we follow the rule that habeas corpus is not a substitute for appeal, and where it appears that the trial court had jurisdiction over the person, subject matter and authority under law to pronounce sentence imposed, the writ of habeas corpus will be denied. See In re Burke, Okl.Cr., 324 P.2d 285.
Writ denied.
NIX and BRETT, JJ., concur.